    Case: 1:20-cv-02112 Document #: 47 Filed: 06/23/20 Page 1 of 5 PageID #:550
        Case: 20-1961    Document: 23         Filed: 06/21/2020    Pages: 5




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                        June 21, 2020



By the Court



No. 20-1961

LIBERTARIAN PARTY OF ILLINOIS, et                Appeal from the United States District
al.,                                             Court for the Northern District of
     Plaintiffs-Appellees,                       Illinois, Eastern Division.

       v.                                        No. 20-cv-2112

WILLIAM J. CADIGAN, individual                   Rebecca R. Pallmeyer,
member of the Illinois State Board of            Chief Judge.
Elections, et al.,
       Defendants-Appellants.

                                         ORDER

        Appellants, individual members of the Illinois State Board of Elections (the
“Board”), ask this court to stay enforcement of the district court’s preliminary injunction.
We deny the motion because the Board has not shown that it would be irreparably
harmed by injunctive relief that it initially agreed to and because staying the preliminary
injunction at this late date would result in clear harm to the plaintiffs who have relied on
its terms.

       On April 3, 2020, the Libertarian Party of Illinois, the Illinois Green Party, and
several individuals who wish to run for state or federal office in the November 2020
election or vote or gather signatures for independent candidates, sought injunctive relief
in the district court. They sought to enjoin or modify Illinois’s signature collection
requirements for independent and third-party candidates in light of the public health
emergency caused by the novel coronavirus COVID-19 and Governor Pritzker’s
    Case: 1:20-cv-02112 Document #: 47 Filed: 06/23/20 Page 2 of 5 PageID #:551
        Case: 20-1961    Document: 23         Filed: 06/21/2020    Pages: 5


No. 20-1961                                                                           Page 2

emergency executive orders that effectively shut down the state. In its briefing, the
Board agreed that some relief was warranted due to the pandemic. It proposed delaying
the filing deadline by two weeks until July 6, 2020, and reducing the signature
requirement first to 50% and later to 33% of the number required by the Illinois Election
Code. After several hearings with the district court’s emergency judge, the parties
reached agreement and submitted a proposed order, apparently drafted by the Board.

        The district court noted that a court considering a challenge to state election laws
must carefully balance “‘the character and magnitude of the asserted injury to the rights
protected by the First and Fourteenth Amendments that the plaintiff seeks to vindicate’
against ‘the precise interests put forward by the State as justifications for the burden
imposed by its rule,’ taking into consideration ‘the extent to which those interests make
it necessary to burden the plaintiff's rights.’” Burdick v. Takushi, 504 U.S. 428, 434 (1992)
(quoting Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)). The district court said it did not
need to devote significant attention to constitutional questions, however, because the
parties “proposed an order that grants appropriate relief in these unprecedented
circumstances.” Opinion and Order at 7-8. The district court found that the combination
of restrictions on public gatherings imposed by Governor Pritzker’s shelter-at-home
order, which started at nearly the same time as the window for gathering signatures, and
the in-person signature requirements in the Illinois Election Code was “a nearly
insurmountable hurdle for new party and independent candidates attempting to have
their names placed on the general election ballot.” Id. at 7. The district court concluded
that the parties’ agreed order would ameliorate plaintiffs’ difficulty meeting the
signature requirement while accommodating the state’s interest in ensuring that only
parties with measurable public support will gain access to the 2020 general election
ballot. The district court adopted the parties’ proposed order as the preliminary
injunction. Entered on April 23, 2020, the preliminary injunction addressed four main
points:

       (1) Plaintiff political parties are permitted to nominate candidates without
       petitions in any race in which they had nominated a candidate in either 2016 or
       2018, and the three individual candidates are permitted to appear on the ballot for
       any office they qualified for in 2016 or 2018 without a petition;

       (2) New political party and independent candidates not subject to item (1) are
       required to file nomination petitions signed by not less than 10% of the statutory
       minimum number required;
    Case: 1:20-cv-02112 Document #: 47 Filed: 06/23/20 Page 3 of 5 PageID #:552
        Case: 20-1961    Document: 23         Filed: 06/21/2020    Pages: 5


No. 20-1961                                                                            Page 3

       (3) Petition signers are permitted to affix their signatures to a petition
       electronically, by using a computer mouse, a stylus, or their finger; and

       (4) The statutory petition filing deadline is moved from June 22, 2020, to August 7,
       2020.

        Despite agreeing to each of these terms, the Board filed a motion to reconsider on
May 8. It argued that after consulting with local election officials, it believed the later
filing deadline would impact its ability to conduct an accurate and orderly election. It
asked the district court to amend its preliminary injunction order and direct the Board to
establish appropriate ballot access requirements for independent and new political party
candidates. Alternatively, the Board asked the court to move the deadline for candidate
nomination and petition filings from August 7 to July 6 and set the minimum petition
signature threshold at 25% of the statutory minimum. On May 15, after a hearing, the
district court granted the motion in part; it moved the deadline for candidate nomination
and petition filings to July 20, but denied the motion to reconsider in all other respects.

        The Board then waited until June 6, a Saturday, to file its notice of appeal. On June
9 it asked this court to stay the preliminary injunction order, as modified on May 15, and
to drastically expedite briefing. Although Federal Rule of Appellate Procedure 8(a)(1)
says a “party must ordinarily move first in the district court” before seeking a stay
pending appeal, the Board did not do so. It argues that moving first in the district court
would be impractical, see FED. R. APP. P. 8(a)(2)(A)(i), because the district court already
denied its request to be allowed to establish appropriate ballot access requirements.

        When deciding whether to enter a stay, this court must consider four factors: “(1)
whether the stay applicant has made a strong showing that he is likely to succeed on the
merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether
issuance of the stay will substantially injure the other parties interested in the
proceeding; and (4) where the public interest lies.” Nken v. Holder, 556 U.S. 418, 434
(2009).

        The Board argues that it is likely to succeed on the merits of its appeal because the
district court exceeded its authority when it dictated how Illinois must conduct its
elections. We are mindful that the Constitution grants states “broad power” to conduct
elections. Art. I, § 4, cl. 1; see Clingman v. Beaver, 544 U.S. 581, 586 (2005). As relevant to
this case, however, a state’s broad power also encompasses the ability to agree to the
terms of a preliminary injunction. The Board also argues that its recent receipt of
    Case: 1:20-cv-02112 Document #: 47 Filed: 06/23/20 Page 4 of 5 PageID #:553
        Case: 20-1961    Document: 23         Filed: 06/21/2020    Pages: 5


No. 20-1961                                                                           Page 4

nominating petitions from twelve Republican and Democratic candidates shows that the
statutory ballot access requirements do not categorically exclude third-party candidates
from the ballot. But this is the type of new evidence that should have been presented to
the district court in the first instance.

        Despite the Board’s initial agreement to the injunction, the possibility that it
would suffer irreparable injury absent a stay gave us pause. We ordered a supplemental
expedited submission from the Board so it could explain with precision and with
references to supporting evidence what irreparable harm it believes will result absent a
stay, and directed the appellees to respond. In its supplemental submission, the Board
provides more details about specific election deadlines, particularly that Illinois is
required by statute to transmit requested absentee ballots to military and overseas voters
at least 45 days before the election. See 52 U.S.C. § 20302(a)(8). The Board submitted two
consent decrees entered after Illinois election officials failed to meet this deadline in 2010
and 2013, and argues that the terms of the preliminary injunction significantly increase
the risk of another adverse action by the Justice Department.

       We find the Board’s arguments and evidence insufficient to demonstrate that it
will suffer irreparable harm absent a stay. After independent candidates submit their
petitions, currently due on July 20, voters have five days to object to a candidate’s
nomination papers and the Board must then hold a hearing. The Board says it has
historically taken as long as five weeks to resolve voter objections, and relies on a
declaration by Steve Sandvoss, the Board’s Executive Director. But neither Sandvoss nor
the Board provide specific examples or evidence to support this assertion. The Board
also relies on declarations from two Illinois county election officials. These officials said
that, based on their personal knowledge and professional experience, the lower
signature threshold will lead to an increased number of non-viable candidates and
petition objections and it is unlikely that all candidate objections will be resolved in time
for timely printing of ballots, thus impeding their ability to meet the deadline for
transmitting ballots to military and overseas voters by the September 18 statutory
deadline. Notably, the three declarations were prepared in support of the Board’s
motion for reconsideration when the petition deadline was August 7, two weeks later
than the deadline the Board seeks to stay, and are based on the officials’ experiences with
elections unaffected by a global pandemic. Further, the Board was aware of the
September 18 deadline for mailing military and overseas ballots when it agreed to the
terms of the preliminary injunction and there is no evidence that Illinois’s previous
difficulty meeting the deadline was the result of later petition deadlines. And as the
appellees point out in their supplemental submission, at least 37 states have candidate
    Case: 1:20-cv-02112 Document #: 47 Filed: 06/23/20 Page 5 of 5 PageID #:554
        Case: 20-1961    Document: 23         Filed: 06/21/2020    Pages: 5


No. 20-1961                                                                             Page 5

filing deadlines later than Illinois’s current July 20 deadline, and routinely comply with
the deadline for mailing military and overseas ballots. We conclude that none of the
evidence submitted by the Board shows that the July 20 filing deadline or the reduced
signature requirement is likely to impede election officials’ ability to meet the deadline
for transmitting ballots to military or overseas voters.

        In contrast, the appellees have provided evidence showing that they would be
significantly injured if we stayed the preliminary injunction. First, the injunction
eliminated the petition requirement for Green Party and Libertarian Party candidates in
any race in which the party had nominated a candidate in 2016 or 2018. As a result, those
candidates have not gathered signatures and would be unable to do so by the statutory
petition deadline. Second, other independent candidates are in the process of collecting a
lower number of petition signatures in reliance on the preliminary injunction. Five of
these candidates prepared declarations saying they would be excluded from the ballot if
they were required to collect a larger number of signatures as a result of current
restrictions on public gatherings and voters’ reasonable apprehension about close
contact. These difficulties are furthered by the lack of adequate notice from the state.

        The Board asserts in its motion for stay that it, “not the federal court, is in the best
position to determine the necessary election modifications that will balance the rights of
candidates to access the ballots with the public interest in limiting the field of candidates
to avoid ballot confusion.” But nowhere in its motions papers does it explain what, if
any, changes it would make to the statutory petition requirements to ensure that
independent candidates are not excluded from the ballot. Nor does it acknowledge the
serious safety concerns and substantial limitations on public gatherings that animated
the parties’ initial agreement and persist despite some loosening of restrictions in recent
weeks. The Board has not made a strong showing that it is likely to succeed on the merits
of its appeal, given its initial agreement to the terms of the preliminary injunction. It has
also failed to show that the balance of harms favors a stay. Accordingly, the motion for
stay is DENIED.

       In light of this ruling and the approaching petition deadline, the parties shall file
by July 6, 2020, statements of position addressing whether further briefing or oral
argument are necessary.
